Citation Nr: 0502840	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral varicose veins, prior to 
January 12, 1998.

2. Entitlement to a disability rating in excess of 10 percent 
for service-connected varicose veins of the right leg, 
subsequent to January 12, 1998.

3. Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral varicose veins of the left 
leg, subsequent to January 12, 1998.

4. Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1965 and from March 1969 to October 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision and an 
October 1997 statement of the case from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In March 1996, the RO denied entitlement to a 
disability rating in excess of 10 percent for service-
connected bilateral varicose veins.  In October 1997, the RO 
denied entitlement to individual unemployability.  In 
September 1998, the RO assigned 10 percent disability 
ratings, respectively, for service-connected varicose veins 
of the right and left legs, effective from January 12, 1998.

In September 2003, the Board remanded the case for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's September 2003 remand, the RO sent a 
development letter to the veteran in January 2004, requesting 
information regarding any pertinent, outstanding evidence.  
In March 2004, the veteran's representative indicated that 
medical evidence of treatment for the veteran's service-
connected disabilities may be obtained from the VA Clinic in 
Ukiah, California.  These records must be obtained on remand.

The Board's September 2003 remand also requested VA obtain an 
opinion regarding the veteran's employability.  Although the 
July 2004 VA examination report provided discussion of the 
veteran's work history and what the veteran considered 
debilitating to his work duties, the examiner did not express 
his own opinion as to the degree of occupational impairment 
attributable to service-connected disabilities.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain the veteran's medical records from 
the VA Ukiah Community Based Outpatient 
Clinic.  If records  are not available or do 
not exist, that fact should be specifically 
noted in the claims folder.

2.  After the foregoing development has been 
accomplished, obtain an addendum to the July 
2004 examination, preferably from the 
physician who conducted the original 
examination.  

The physician is asked to review the claims 
file and express a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected varicose veins, tinea pedis, 
residuals of a fracture of the mandible, and 
any other service-connected disabilities, as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of employment 
activities would be limited because of the 
veteran's service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The reviewing physician must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



